DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banna et al. (US 2013/0265144).




Banna et al. discloses:

1.  A cochlear implant system (e.g., element 100) comprising: a cochlear implant configured to be implanted within a patient (e.g., elements 144/250); and a sound processor (e.g., element 126) communicatively coupled to the cochlear implant and configured to: detect a unique identifier of the cochlear implant; establish, by way of a network, an active network link with a remote computing system (e.g., element 202) located remotely from the cochlear implant system (e.g., via the disclosed steps of initiating a ‘pair’ signal and transmitting an ‘ACCEPT’ signal); transmit, to the remote computing system by way of the network and over the active network link, the unique identifier of the cochlear implant; receive, in response to the transmission of the unique identifier, data representative of a sound processing program associated with the cochlear implant, the data received from the remote computing system by way of the network and over the active network link (e.g., via the disclosed step of ‘CONFIRM PAIRING’); and store the received data representative of the sound processing program on a local storage facility associated with the sound processor {e.g., [0027]-[0028], [0051]-[0058], [0064] & (Figs 2-3 & 5)}.

2. The cochlear implant system of claim 1, wherein the local storage facility associated with the sound processor is implemented by a built-in storage device included internally within the sound processor [e.g., 0064].

3. The cochlear implant system of claim 1, wherein the local storage facility associated with the sound processor is implemented by a built-in storage device included internally within the cochlear implant to which the sound processor is communicatively {e.g., [0027]-[0028], [0033]-[0037], [00647] & (Figs 1-2)}.

4. The cochlear implant system of claim 1, wherein the local storage facility associated with the sound processor is implemented by a storage device included within a battery assembly of the sound processor, the battery assembly removably couplable from the sound processor and configured to power the sound processor when coupled with the sound processor {e.g., [0027]-[0028], [0033]-[0037], [00647] & (Figs 1-2)}.


5. The cochlear implant system of claim 1, wherein: the sound processor is a new sound processor that has never been used, prior to the establishing of the active network link, to direct the cochlear implant to stimulate the patient; the establishing of the active network link with the remote computing system is initiated by the sound processor; and prior to the storing of the received data representative of the sound processing program, the local storage facility associated with the sound processor does not yet store any sound processing programs {e.g., [0027]-[0028], [0051]-[0058], [0064] & (Figs 2-3 & 5)}.


6. The cochlear implant system of claim 1, wherein: prior to the storing of the received data representative of the sound processing program, the local storage facility associated with the sound processor stores data representative of a non-preferred version of the sound processing program; and
the sound processing program is a preferred version of the sound processing program that replaces the non-preferred version of the sound processing program on the local storage facility {e.g. via the disclosed steps of transmitting an ‘INITIATE’ signal and the pairing process fails, and the request for pairing repeats [0059]-[0061] & (Fig 4)}.

7. The cochlear implant system of claim 1, wherein: the establishing of the active network link with the remote computing system is initiated by the remote computing system; and prior to the storing of the received data representative of the sound processing program, the local storage facility associated with the sound processor stores data representative of at least one additional sound processing program (e.g., [0027]-[0028], [0051]-[0058], [0064]).

8. The cochlear implant system of claim 1, wherein: the sound processor is further configured to transmit, to the remote computing system together with the unique identifier of the cochlear implant, a sound processing program download request identifying the sound processing program associated with the cochlear implant; and the receiving of the data representative of the sound processing program is further in response to the transmitting of the sound processing program download request (e.g., [0051]-[0058]).

9. The cochlear implant system of claim 1, wherein: the sound processor is further configured to activate, subsequent to the storing of the sound processing program on the local storage facility, the sound processing program on the sound processor the activating of the sound processing program includes: accessing the sound processing program from the local storage facility associated with the sound processor, and directing the cochlear implant to stimulate the patient in accordance with the sound processing program (e.g., [0030]-[0033]).

10. A remote computing system (e.g., element 202) comprising: a remote storage facility that stores a repository of sound processing programs, the sound processing programs in the repository associated with different cochlear implants included within different cochlear implant systems; and at least one physical computing component configured to: establish, by way of a network, an active network link with a sound processor included within a cochlear implant system that is located remotely from the remote computing system; receive, from the sound processor and by way of the network over the active network link, a unique identifier of a cochlear implant included within the cochlear implant system, the cochlear implant implanted within a patient and communicatively coupled with the sound processor;
identify, based on the unique identifier of the cochlear implant, a sound processing program associated with the cochlear implant and that is included in the repository of sound processing programs; and
transmit, in response to the identifying of the sound processing program associated with the cochlear implant and by way of the network over the active network link, data representative of the identified sound processing program to the sound processor for storing by the sound processor on a local storage facility associated with the sound processor {e.g., [0027]-[0028], [0051]-[0058], [0064] & (Figs 2-3 & 5)}.

11. The remote computing system of claim 10, wherein the local storage facility associated with the sound processor is implemented by a built-in storage device included internally within the sound processor {e.g., [0027]-[0028], [0051]-[0058], [0064] & (Figs 2-3 & 5)}.


12. The remote computing system of claim 10, wherein the local storage facility associated with the sound processor is implemented by a built-in storage device included internally within the cochlear implant to which the sound processor is communicatively coupled {e.g., [0027]-[0028], [0051]-[0058], [0064] & (Figs 2-3 & 5)}.


13. The remote computing system of claim 10, wherein the local storage facility associated with the sound processor is implemented by a storage device included within a battery assembly of the sound processor, the battery assembly removably couplable from the sound processor and configured to power the sound processor when coupled with the sound processor {e.g., [0027]-[0028], [0033]-[0037], [00647] & (Figs 1-2)}.

14. The remote computing system of claim 10, wherein: the sound processor is a new sound processor that has never been used, prior to the establishing of the active network link, to direct the cochlear implant to stimulate the patient; the establishing of the active network link with the remote computing system is initiated by the sound processor; and prior to the transmitting of the data representative of the identified sound processing program, the local storage facility associated with the sound processor does not yet store any sound processing programs {e.g. via the disclosed steps of transmitting an ‘INITIATE’ signal and the pairing process fails, and the request for pairing repeats [0059]-[0061] & (Fig 4)}.

15. The remote computing system of claim 10, wherein: prior to the transmitting of the data representative of the identified sound processing program, the local storage facility associated with the sound processor stores data representative of a non-preferred version of the sound processing program; and the identified sound processing program is a preferred version of the sound processing program that replaces the non-preferred version of the sound processing program on the local storage facility (e.g., [0059]-[0061]).

16. The remote computing system of claim 10, wherein: the establishing of the active network link with the remote computing system is initiated by the remote computing system; and prior to the transmitting of the data representative of the identified sound processing program, the local storage facility associated with the sound processor stores data representative of at least one additional sound processing program (e.g., [0051]-[0058]).

17. The remote computing system of claim 10, wherein: the at least one physical computing component is further configured to receive, from the sound processor together with the unique identifier of the cochlear implant, a sound processing program download request identifying the sound processing program associated with the cochlear implant; and the identifying of the sound processing program is based on the sound processing program download request (e.g., [0051]-[0058]).

18. The remote computing system of claim 10, wherein: the remote storage facility further stores, together with the repository of sound processing programs, data representative of clinical histories for patients associated with the different cochlear implants included within the different cochlear implant systems; and the identifying of the sound processing program associated with the cochlear implant is further based on data that is stored within the remote storage facility and is representative of a clinical history for the patient in which the cochlear implant is implanted (e.g., [0027]-[0028], [0051]-[0058] &  [0064]).

19. A method comprising: detecting, by a sound processor included within a cochlear implant system, a unique identifier of a cochlear implant communicatively coupled with the sound processor and implanted within a patient; establishing, by the sound processor and by way of a network, an active network link with a remote computing system located remotely from the cochlear implant system;
transmitting, by the sound processor and by way of the network over the active network link, the unique identifier of the cochlear implant to the remote computing system; receiving, by the sound processor in response to the transmission of the unique identifier, data representative of a sound processing program associated with the cochlear implant, the data received from the remote computing system by way of the network and over the active network link; and storing, by the sound processor, the received data representative of the sound processing program on a local storage facility associated with the sound processor {e.g., [0051]-[0058], [0064] & (Fig 3)}.

20. A method comprising: establishing, by a remote computing system and by way of a network, an active network link with a sound processor included within a cochlear implant system that is located remotely from the remote computing system, the remote computing system including a remote storage facility that stores a repository of sound processing programs associated with different cochlear implants included within different cochlear implant systems; receiving, by the remote computing system from the sound processor by way of the network over the active network link, a unique identifier of a cochlear implant included within the cochlear implant system, the cochlear implant implanted within a patient and communicatively coupled with the sound processor; identifying, by the remote computing system based on the unique identifier of the cochlear implant, a sound processing program associated with the cochlear implant and that is included in the repository of sound processing programs; and
transmitting, by the remote computing system in response to the identifying of the sound processing program associated with the cochlear implant and by way of the network over the active network link, data representative of the identified sound processing program to the sound processor for storing by the sound processor on a local storage facility associated with the sound processor{e.g., [0027]-[0028], [0051]-[0058], [0064] & (Figs 2-3 & 5)}.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792